FILED
                            NOT FOR PUBLICATION                              JUN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS



                            FOR THE NINTH CIRCUIT



JOHN J. RIZZI,                                   No. 09-55018

              Plaintiff - Appellant,             D.C. No. 2:08-cv-04818-SVW-
                                                 FMO
  v.

CITY OF INDIAN WELLS; et al.,                    MEMORANDUM *

              Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                             Submitted May 25, 2010 **


Before:       CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       John J. Rizzi appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging violations of the Equal Protection Clause and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California state law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review de novo dismissal for failure to state a claim, and can affirm on any basis

fairly supported by the record. Vestar Development II, LLC v. General Dynamics

Corp., 249 F.3d 958, 960 (9th Cir. 2001). We affirm.

      Dismissal of Rizzi’s equal protection claim was proper because there is a

“reasonably conceivable state of facts that could provide a rational basis for”

defendants’ subsidized housing classification scheme. Heller vs. Doe by Doe, 509

U.S. 312, 320 (1993); see also Roth v. Garcia Marquez, 942 F.2d 617, 625 n.1 (9th

Cir. 1991) (“[I]f a complaint is accompanied by attached documents, the court is

not limited by the allegations contained in the complaint.”) (internal quotation

marks and brackets omitted).

      The district court did not abuse its discretion by dismissing Rizzi’s

supplemental state law claim once it had granted judgment on the federal claim.

See 28 U.S.C. § 1367(c)(3); Moore v. Kayport Package Express, Inc., 885 F.2d

531, 537 (9th Cir. 1989).

      Rizzi’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                       09-55018